             Case 1:18-cv-00681-RJL Document 68 Filed 07/09/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,

        v.                                                 Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA                                        ORAL ARGUMENT REQUESTED

                              Defendants.
O
    PLAINTIFF’S MOTION TO COMPEL DEFENDANT EDWARD BUTOWSKY TO
         RESPOND TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Plaintiff Aaron Rich respectfully requests the Court enter an order compelling Defendant

Edward Butowsky (“Butowsky”) to respond in full to Plaintiff’s First Set of Interrogatories (“First

Interrogatories”). 1

        On June 4, 2019, Plaintiff served the First Interrogatories on Defendant Butowsky. See

Ex. A. Defendant Butowsky’s response to the Interrogatories was due by July 5, 2019. See FED.

R. CIV. P. 33(b)(2).     Not having received Defendant Butowsky’s response to the First

Interrogatories, Plaintiff’s counsel sent Defendant Butowsky an email on July 8, 2019, to

determine whether Defendant Butowsky intended to respond to the First Interrogatories or if

instead a motion to compel would be required. See Ex. B. Defendant Butowsky did not answer

Plaintiff’s email. 2 Plaintiff therefore asks the Court to enter an order compelling Defendant



1
  Defendant Butowsky also failed to respond to Plaintiff’s First Set of Requests for Production
(“RFP”), and Plaintiff’s Motion to Compel Defendant Butowsky to do so is pending before the
Court. See Dkt. 63.
2
 Later that day, Mr. Phil Harvey sent Plaintiff’s counsel an email stating that he intended to enter
an appearance on behalf of Defendant Butowsky, which Mr. Harvey did on July 9, 2019.
                                                 1
          Case 1:18-cv-00681-RJL Document 68 Filed 07/09/19 Page 2 of 3



Butowsky to respond to the First Interrogatories. See FED. R. CIV. P. 37(a)(1).

       Dated: July 9, 2019

                                               /s/ Joshua P. Riley_______________
                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW, Washington DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               Attorneys for Plaintiff Aaron Rich




Plaintiff’s counsel sent Mr. Harvey an email explaining that Plaintiff intended to file this Motion
to which Defendant Butowsky’s new counsel has not replied as of the time of this filing. See Ex.
C.
                                               2
           Case 1:18-cv-00681-RJL Document 68 Filed 07/09/19 Page 3 of 3



                               CERTIFICATE OF SERVICE
        The undersigned counsel certifies that on July 9, 2019, the foregoing document was (1)

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com.           Defendants Couch and America First Media

consented in writing to receive filings via email pending registration to receive electronic

notification of filings.

        Dated: July 9, 2019

                                           s/ Joshua P. Riley________________
                                           JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005
                                           Tel: (202) 237-2727 / Fax: (202) 237-6131
                                           jriley@bsfllp.com




                                              3
